MEMORANDUM **
Thomas Le’Roy Hennagan, Jr., a California state prisoner, appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that prison officials denied him equal protection and violated state laws by classifying him for placement in a Minimum Support Facility (“MSF”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Buono v. Norton, 371 F.3d 543, 545 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment on Hennagan’s equal protection claim because he presented no evidence that the defendants acted with discriminatory intent, treated him differently from similarly situated inmates, or lacked a rational basis for determining he was eligible for MSF placement. See Squaw Valley Dev. Co. v. Goldberg, 375 F.3d 936, 944 (9th Cir.2004) (“plaintiff can establish a ‘class of one’ equal protection claim by demonstrating that [he] ‘has been intentionally treated differently from others similarly situated and that there is no rational basis for the difference in treatment’ ”).
Because the district court properly dismissed Hennagan’s 42 U.S.C. § 1983 claim, the court did not abuse its discretion in declining to exercise supplemental jurisdiction over the remaining state law claims. See Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1143 n. 7 (9th Cir.2003).
Hennagan’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.